Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Uber on 05 February 2021.
The claims have been amended as follows:
1.  (Cancelled)  
2.  (Previously Presented)  The system of claim 9 wherein said washing medium is d-Limonene.
3.  (Currently Amended)  The system of claim 9 wherein said first distance is 0.5 inches.
4.  (Cancelled) 
5.   (Cancelled)  
6.  (Previously Presented)  The system of claim 9 wherein said separated material receptacle comprises:
a separated fluid basin; and

7.  (Previously Presented)  The system of claim 6 wherein said fluid comprises said washing medium.
8.  (Previously Presented)  The system of claim 7 further comprising:
a fluid heating element;
a first fluid  pathway between said separated fluid basin and said fluid heating element;
a fluid separation vessel configured to receive a volume of vapor generated by said fluid heating element;
a cooling element configured to return said volume of vapor into a volume of said washing medium in fluid form; and
a second fluid pathway between said cooling element and said washing medium supply reservoir. 
9.  (Currently Amended)  A system for extracting hydrocarbons comprising:
a substantially cylindrical first separation chamber having a first agitation member, wherein said first agitation member comprises a central shaft and a helical surface disposed around said central shaft, wherein said helical surface is positioned a first distance away from said central shaft creating an opening between said central shaft and an interior edge of said helical surface, wherein said helical surface further comprises a plurality of elongate flutes, said plurality of elongate flutes being arranged such that there is an initial distance between each flute of said plurality of flutes at a first end of said central shaft and a terminal distance between said each flute of said plurality of flutes at a 
a washing medium supply reservoir in fluid communication with said first separation chamber and configured to communicate a washing medium to said first separation chamber; 

a substantially cylindrical second separation chamber having a second agitation member, wherein said agitation member is substantially identical to said first agitation member, said second separation chamber being operably coupled to said first separation chamber, said washing medium supply reservoir being in fluid communication with said second separation chamber and configured to communicate said washing medium to said second separation chamber;
a substantially cylindrical first rinse chamber having a third agitation member that is substantially identical to said first agitation member, wherein said first rinse chamber is operably coupled to said second separation chamber;
a water supply reservoir in fluid communication with said first rinse chamber; and
a substantially cylindrical second rinse chamber having a fourth agitation member that is substantially identical to said first agitation member, wherein said second rinse chamber is operably coupled to said first rinse chamber, said water supply reservoir being in fluid communication with said second rinse chamber,  being operably coupled to a separated material receptacle.

10.  (Currently Amended)  A system for extracting hydrocarbons comprising:
a substantially cylindrical first separation chamber having a first agitation member, wherein said first agitation member comprises a central shaft and a helical surface disposed around said central shaft, wherein said helical surface is positioned a first distance away from said central shaft creating an opening between said central shaft and an interior edge of said helical surface;
a washing medium supply reservoir in fluid communication with said first separation chamber and configured to communicate a washing medium to said first separation chamber; and
a separated material receptacle operably coupled to said first separation chamber, wherein said separated material receptacle comprises:
a separated fluid basin;
at least one filtration element configured to direct a fluid received from said first separation chamber to said separated fluid basin, wherein said fluid comprises said washing medium;
a fluid heating element;
a first fluid pathway between said separated fluid basin and said fluid heating element;
a fluid separation vessel configured to receive a volume of vapor generated by said fluid heating element;
a cooling element configured to return said volume of vapor into a volume of said washing medium in fluid form; and
.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The claim amendments are for the purpose of mitigating 35 U.S.C. 112 (b) issues concerning antecedent basis, identification of last element in a series, and nexus between system components.   The language is supported by the claims as originally filed and by paragraphs [0018, 0019, 0022 and 0026] of the instant Specification.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings are to be amended to illustrate all of claim elements of at least one filtration element, fluid heating element, fluid separation vessel and cooling element, and pathways there-between, as claimed in claims 6 and 8 and 10 and which are not presently illustrated in the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The disclosure is objected to because of the following informalities: The Detailed Description of the Specification also requires revision to be consistent with claims 6, 8 and 10 regarding the originally claimed elements listed concerning the required changes to the drawings and also will require revision to include appropriate reference to drawing reference numerals to be added to the drawings by amendment.   
Appropriate correction is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
JWD
02/05/2021

/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778